Citation Nr: 0303849	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-22 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

By rating decision in July 1999, an application to reopen a 
previously denied claim of entitlement to service connection 
for PTSD was denied.  The veteran received written notice of 
this denial by letter in that same month.  The veteran failed 
to file a timely substantive appeal and, as a result, the 
July 1999 decision is final.  38 C.F.R. § 20.302 (1999) (a 
substantive appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the claimant, 
or within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed); 38 C.F.R. § 20.1103 (1999) (a determination is 
final if an appeal is not perfected as prescribed by 
§ 20.302).  In this case, the veteran filed a notice of 
disagreement in February 2000, but no substantive appeal was 
filed with 60 days of a June 23, 2000, statement of the case 
or within a year of the July 1999 notification.

This appeal arises from a December 1999 rating decision of 
the Waco, Texas Regional Office (RO), which determined that 
new and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for PTSD had not 
been submitted.

The veteran testified before the undersigned member of the 
Board at a September 2002 Travel Board hearing.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD 
was last denied by rating decision in July 1999.

2.  Following receipt of a notice of denial in July 1999, the 
veteran failed to file a timely substantive appeal therefrom 
and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1999 rating decision that 
denied entitlement to service connection for PTSD is not new 
and material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 
(2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The July 1968 military entrance examination includes a 
history of depressive anxiety reaction which related to 
domestic issues.  The veteran had received psychotherapy for 
3 years.  On examination, no psychosis was seen and the 
veteran was deemed acceptable for service.  

An October 1969 notation shows that the veteran was referred 
for psychiatric evaluation.  He had demonstrated traits which 
might disqualify him for Security Police duty.  It was 
reported that on the night of 10 October 1969, while on duty 
as a sentry, the veteran without authorization discharged his 
firearm at an alleged noise near his tower.  When his 
supervisor arrived, the veteran appeared to be "frozen with 
fear."  He obviously was extremely nervous and unresponsive 
to normal counseling procedures.  

An October 1969 psychiatric report indicates that there was 
no evidence of a neurosis or psychosis which would warrant a 
medical separation from service.  A medical condition was not 
a direct or contributory cause of the veteran's unfitness.  
There was a pattern of behavior consistent with a diagnosis 
of character and behavior disorder.  

In February 1970, the veteran was evaluated as being abnormal 
psychiatrically.  A psychiatric report indicated that the 
veteran had been seen on numerous occasions since the October 
1969 evaluation.  It was opined that the veteran could not 
make an adequate adjustment to military life.  The veteran's 
history of maladaptive behavior extended far before his 
entrance into the military.  An administrative discharge was 
recommended.  

Service personnel records show that the veteran was a 
security policeman with the 35th Security Police Squadron at 
Phan Rang Air Base in Vietnam starting on 31 August 1969.  
From 11 December 1969, the veteran was a special vehicle 
repairman with the 35th Transportation Squadron at Phan Rang 
Air Base in Vietnam.  A personnel note dated in October 1969 
indicates that the veteran had been relieved of all Security 
Police duties pending a medical evaluation.  A February 1970 
note indicates that the veteran was frightened one night 
while on duty as a security guard and he fired 3 shots into 
the air to get help.  His nerves were very bad.  He was 
relieved and assigned to duty cleaning a latrine.  He was 
cross-trained into the vehicle maintenance field, but he 
proved to be inept and clumsy and he damaged several 
vehicles.  As a result, he was relieved and assigned general 
squadron duties.  

The veteran's DD 214 shows that he had 6 months and 6 days of 
foreign service.

A June 1971 VA hospital note includes a diagnosis of 
depressive neurosis with anxiety features.  

On examination in August 1971, the veteran reported that his 
troubles had started in Vietnam when he was anxious, restless 
and unable to cope with stress.  He had many fights and 
trouble with all personnel.  After service, he had taken a 
number of jobs and he had failed everywhere.  The diagnosis 
was hysterical neurosis.  He was hospitalized from August to 
October 1971.

On VA psychiatric examination in November 1971, the veteran 
talked under pressure.  He also talked about his explosive 
behavior without showing any regret.  No pathological 
thinking was elicited.  The diagnosis was a passive 
aggressive personality.

A March 1973 VA hospital report shows that the veteran had 
been admitted with all kinds of complaints.  An intake 
interview showed that the veteran was childish, inadequate 
and silly.  The diagnosis was passive aggressive personality 
with underlying schizoaffective schizophrenia.  

On VA examination in March 1975, it was noted that an 
evaluation had showed that the veteran appeared to be of low-
average intelligence.  He was a marginally functional person 
with a history of severe emotional deprivation who developed 
multiple somatic symptoms in the face of emotional stress.  
It was opined that the veteran was highly dysfunctional, 
possibly violent and virtually without a conscience.  He did 
not meet the criteria of a neurosis or psychosis.  The 
impression was a passive aggressive personality.  

In April 1989, the veteran reported a long history of combat 
nightmares, night sweats and hypervigilance.  PTSD was 
diagnosed and the veteran was referred to the PTSD program.

On VA psychiatric examination in July 1989, the veteran 
reported that his base in Vietnam came under rocket and 
mortar attack and that one of the barracks was hit.  One time 
after a mortar attack the veteran found a piece of shrapnel 
in his bed.  He helped recover the wounded and dying from the 
barracks and he had nightmares about this.  He reported that 
the area next to his was catching it pretty heavy.  There was 
gunfire in his area.  The next night the base was under 
mortar attack.  The veteran fired three rounds and was 
removed from his post and reassigned to the motor pool.  The 
diagnosis was mixed personality disorder.  It was opined that 
PTSD could not be confirmed without substantiating combat 
records.  

By rating decision in August 1989, service connection for 
PTSD was denied.  By rating decision in April 1991, service 
connection for PTSD was denied as it was determined that 
there was no identifiable evidence of a stressor.  

In February 1997, the veteran indicated that while in Vietnam 
he had found a mortar round wired to a wall.  He removed it 
from the building and a bomb team said that it was a live 
round.  

A June 1998 assessment report from a Vet Center includes 
reports of putative stressors.  In October or November 1969, 
the veteran helped carry wounded comrades and dead bodies 
from barracks; his air base was constantly under rocket and 
mortar attack; he found a piece of a mortar in his bed; in 
January 1970 he carried a live mortar round from his 
barracks; and in October 1969, he fired 3 rounds when he 
became scared while on sentry duty.

On VA psychiatric examination in September 1998, the veteran 
reported that his air base in Vietnam was subjected to daily 
mortar and rocket attacks.  

A December 1998 VA hospital report shows that the veteran was 
admitted to a four-week inpatient PTSD program.  

On VA psychiatric examination in May 1999, the veteran 
reported that a service comrade had died in his arms when he 
was carrying the man from a barrack which had been hit by a 
mortar.

By rating decision in July 1999, entitlement to service 
connection for PTSD was denied as it was determined that 
there was no evidence to confirm that the veteran was exposed 
to a stressor during service.  The veteran received written 
notice of this denial by letter in that same month.  He 
failed to take timely action with respect to this denial; 
thus, this decision became final a year after the mailing of 
notification of the decision to him.  38 C.F.R. §§ 3.104, 
20.302 (2002).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2002)) (new and material evidence is defined differently for 
claims filed on or after August 29, 2001).  As the veteran's 
application to reopen was filed in advance of August 29, 
2001, the new provisions do not apply to his claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the July 1999 final rating 
decision includes the following.  

Unit histories for the 35th Security Police Squadron were 
received for the time periods from January to March 1969, 
April to June 1969 and July to September 1969.  The veteran 
was assigned to the 35th from 31 August 1969.  The unit 
history for the period from 31 August through 30 September 
1969 does not contain evidence of a stressor type event.  

Of record is an excerpt concerning the Vietnam Security 
Police Association.  This organization was dedicated to the 
memory of those who served in the 7th Air Force and Security 
Police Squadrons during the Vietnam War.  

An article entitled An Attack on Phan Rang describes a 
sapper, mortar, and rocket attack on the Phan Range Air Base 
on January 26, 1969.

In October 1999, duplicate copies of documents were received 
from the Vet Center to include the May 1999 VA psychiatric 
report, the December 1998 VA hospital report, the veteran's 
DD 214, service personnel records and an October 1969 service 
personnel notation.  

A statement received in February 2000 includes putative 
stressor information to include a comrade named Smith who did 
safely return to the veteran's base; the fact that the 
veteran saw smoke from a nearby harbor; and the partial names 
of some comrades.  

The veteran's DD 215 shows that he received the Air Force 
Outstanding Unit Award with Valor, and the Republic of 
Vietnam Gallantry Cross with Palm.

The veteran testified in September 2002 that he had to help 
carry bodies from buildings; that a gun accidentally 
discharged and hit and killed a comrade in the veteran's 
presence, but that he did not know this individual; that he 
became scared on guard duty and fired 3 shots; that there 
were rocket and mortar attacks on his base; and that 
airplanes were blown up at the air field.

With regard to the claim of service connection for PTSD, it 
was determined at the time of the last prior final rating 
decision in July 1999 that the evidence did not include 
verification of a stressor event.  The additional evidence 
submitted since that time is not material as it also does not 
contain corroboration of a stressor event.  

In this regard, the unit histories for the 35th Security 
Police Squadron do not include evidence of a stressor event 
during the time period when the veteran was with the unit 
from 31 August 1969 onward.  The article An Attack on Phan 
Rang describes events which occurred months before the 
veteran arrived.  The DD 215 shows the veteran received 
awards which do not demonstrate that the veteran was in 
combat or otherwise was exposed to a stressor event.  The 
February 2000 written statement, the veteran's September 2002 
testimony and the excerpt regarding the Police Association 
does not constitute evidence of a verifiable stressor event.  
The remainder of the evidence in the form of duplicate 
evidence, was already of record and does not change the tenor 
of the veteran's claim.  Accordingly, the Board finds that 
the additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim as the record since the prior final decision 
is void of verifiable evidence of a stressor event.  Thus, 
the additional evidence submitted is not new and material.  
The application to reopen is therefore denied.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 
(1996).  Even the Veterans Claims Assistance Act of 2000 
recognizes this.  38 U.S.C.A. § 5103A(f) (West 2002).  
Consequently, as the Board has determined that new and 
material evidence has not been submitted relative to the 
service connection claim, action under the Veterans Claims 
Assistance Act of 2000 is not necessary.  (The notification 
requirements of the Act have been met-the veteran was 
specifically told in the June 2000 statement of the case of 
the need for new and material evidence to reopen the claim 
and of his obligation to secure such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
veteran's appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

